DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Jul. 5, 2022 regarding the prior art rejection of claim 3 (currently amended claim 1) has been fully considered, but they are not persuasive.  Applicant presents figures of Applicant’s apparatus and the apparatus of Kohmura.  Applicant incorporated claim 3 into claim 1, and since the amendment has not been entered, the Examiner will reference the argument with respect to dependent claim 3.  Applicant argues the obviousness rejection with the Koiazawa reference of claim 3, specifically the combination would not result in the claimed apparatus, particularly “the second interior volume being sealed from the first interior volume by at least one gasket disposed between and adjacent to the muffle and furnace body.  Applicant claims based on paragraph [0041] of Kohmura, one skilled in the art would be motivated to include the gasket along the support shaft, not adjacent to the muffle and the furnace body as claimed.  This argument is not persuasive.  The Examiner has pointed to Fig. 4 of Koiazawa and Fig. 2 of Kohmura, that is annotated below to illustrate a sealing member 37 between and adjacent to the muffle and the furnace body.  

    PNG
    media_image1.png
    361
    678
    media_image1.png
    Greyscale

In the obviousness rejection due to the similarities in the muffle and furnace body configurations, the Examiner proposed the furnace muffle configuration of Koiazawa including the sealing member could be applied to the teachings of Kohmura.  Therefore, the Examiner maintains the rejection of dependent claim 3 over Kohmura in view of Akinari, Pub’255, and Koiazawa.
Applicant's arguments filed Jul. 5, 2022 regarding the prior art rejection of claim 9 under 35 U.S.C. 103 is persuasive, and therefore, the Examiner withdraws the rejections of claim 9, and claims 10-14 which depend from claim 9.
Claim Rejections - 35 USC § 103
As stated above, Applicant’s arguments against the prior art rejection of claim 9 under 35 U.S.C. 103 is persuasive, and therefore, the Examiner withdraws the rejections of claim 9, and claims 10-14, which depend from claim 9.  
For convenience, the Examiner is providing the headers of the remaining rejections.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255).
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Koiazawa et al. (US 2005/0257571 A1 – hereinafter Koiazawa).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Tsuchiya et al. (US 5,470,369).
Allowable Subject Matter
Claims 9-14 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant's arguments filed Jul. 5, 2022 regarding the prior art rejection of claim 9 under 35 U.S.C. 103 is persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741